.^.


                         .....                           i’   ::



                         ..-:....

OFFICE   OF   THE   ATTORNEY        GENERAL   OF.TEXAS
                       AUSTIN
_._       .                                   e ,.



      .




          i.     iriDhm&t,       aoaozdLug’t0           t&0 iaotb, suoh
               ,, to ~afreot ~a rsrphlr or ra lsoee8nt    of a pozwon or awn,
                  oon8tltiiter,,    In our opin!on, a platdbmn "kCWMirt6P built-
                  aad ~r6d.b     witbin tti6 pPor~alinr et APE. W&b.
                                      Thm Lugi*letw4 *aa uarmll n6t to @mmlnpt to
                               a f%nmnoisl ,106supon tmom     poabesslngdiruotxiretf
                               6 feet   of *ho oenteir or tbelr tlcaoks
                                                                      by requiring the
                 eottlng        baok OP rcucozkat,ructiM             Of    BUoh,    but,   0X84,   who by
                 kb'Q?m rots roaotos aueh pbtrorn: salI br4s  hhldr   ws.tilin
                 the parview or the htar etetute, should hem’ no rotqhiint
                 that  auoh       requlreaent       afttea   ihim efzu*            ho *as    obaPp&     with.
                 k~0~l6-d~~       Or   tb0    pmviSiO~6    Or the AOt              sf tb0 tin he ~46
                 ua     4b0titi.t0           a-4~01~0    th4   pbtrOrf5,   ana h0 8uiram              00 rinoaesa
                 lose        or karatup       by     .ti*ue    or   opemtion or t&e 1~.